Court of Appeals
                                              Third District of Texas
                                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                      www.txcourts.gov/3rdcoa.asp7c
                                                             (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                              JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE

                                             Marcfe-5;2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:       03-11 -00191 -CV
         Trial Court Case Number:       D-l-GN-11-000917

Style:    Cleve Foster and Humberto Leal
          v. Texas Department of Criminal Justice


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Plaintiffs exhibit 4 (cassette tape, side A and B).




                                                         Very truly yours,

                                                                    P%£-
                                                         Jeffrey D. Kyle, Clerk
                                                                              Filed in The District Court
                                                                               of Travis County, Texas

                                                                                      MAR 12 2015
                                                                           At
                                                                                                           ^gf
                                                                                                        M.
                                                                           Velva L Price, District Clerk